                            Case 21-40178-KKS               Doc 28        Filed 08/20/21         Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT FOR THE
                             NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION
 In re:
 SALAMY, SUSAN LANE                                                          Case No. 21-40178 KKS
                                                                             Chapter 7
    Debtor(s).
_________________________/

       ORDER APPROVING CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK
      GLOBAL REAL ESTATE SERVICES AND COLDWELL BANKER BROCK REALTY
              TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO
                      11 U.S.C. §§327, 328 AND 330 (Doc. 13)

         THIS CAUSE CAME BEFORE THE COURT, upon consideration of the Trustee’s Application

to retention of BK Global Real Estate Services (“BKRES”) and Coldwell Banker Brock Realty

(“Listing Agent”). to Procure Consented Public Sale Pursuant to 11 U.S.C. §§327, 328 AND 330

(Doc. 13), no hearing being necessary, it is:

ORDERED:

         1.       Trustee’s Application to Trustee’s Application to retention of BK Global Real Estate

Services (“BKRES”) and Coldwell Banker Brock Realty (“Listing Agent”) is APPROVED.

         2.       The Trustee is authorized to employ BK Global Real Estate Services (“BKRES”) and

Coldwell Banker Brock Realty (“Listing Agent”), to procure a consented sale of the property of the

estate. The Trustee is authorized to pay the real estate broker/agent the commission set forth in the

Application, and any necessary expenses, from the proceeds of an approved sale, at closing.

         DONE AND ORDERED on this ______
                                    20th day of _____________,
                                                  August          21
                                                               20___.


                                                        _________________________________
                                                        KAREN K. SPECIE
                                                        United States Bankruptcy Judge

Trustee is directed to serve a copy of this order on interested parties and file a proof of service within three (3) days of entry of the
order.
Order prepared by: Theresa M Bender
Copies provided to:
Interested Parties.
